Mb. Justice HebNÁNdez,
after making the above statement of facts, delivered the opinion of the court.
The act of March 12,1903, establishing the Supreme Court as a court of appeals, did not leave in full force and effect all the provisions of the Law of Civil Procedure allowing appeals, but only those under which the procedure conforms to the provisions of the Law of Civil Procedure for suits of greater import, suppressing the proceedings known by the name of “apuntamiento,” as prescribed by section 3 of aforesaid act, which expressly repealed, under section 2, all the sections of the Law of Civil Procedure establishing proceedings for appeals in cassation.
The aforesaid act of March 12, in prescribing, under section 4 thereof, that in all cases where reference is made in the Law of Civil Procedure to appeals in cassation, the same shall be construed as meaning ordinary appeals, clearly reveals that it was the intention of the legislator that appeals to the Su*477preme Court shall now be allowed from the same decisions as those that could formerly be the object of appeals in cassation, under the Law of Civil Procedure.
Said law, in articles 1687 and 1688, specifies the decisions from 'which appeals in cassation, now therefore on appeal, conld formerly be resorted to, and the subject-matter of the present appeal cannot he considered as included in aforesaid enumeration, since it deals with a decision which cannot he described as final, inasmuch as it does not terminate the action nor render its continuation impossible.
We adjudge that we should declare.and do declare that the appeal taken by José Peruchet Castell cannot be considered, and impose costs upon appellant. The record is ordered to be returned to the District Court of Arecibo, with a certificate of the present decision, for such action as may he proper.
Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.